DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 12/13/2021, Applicants amended claims 1-3, 7-10, 13, 15 and 17-18, and cancelled claim 4 and added claims 21-23 in the response filed 01/31/2022.
Claim(s) 1-3, 5, 7-11 and 13-23 are pending examination.

Response to Arguments
Applicants’ amendments to claims 2, 3, 7, 9, 10, 15, 17 and 18 have overcome the previous claim objections, as set forth in pages 3-4 of the 12/13/2021 OA.
Applicants’ amendments to claims 2-3, 13, 15 and 17 have overcome the previous 35 USC § 112 claim rejection, as set forth in page 5 of the 12/13/2021 OA.
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-3, 5, 7-11 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, at least three memory cells; for each memory cell, a first doped semiconductor area and a switch coupling the cell to the first doped semiconductor area; and a plurality of first doped semiconductor zones connecting the first doped semiconductor areas together, wherein each memory cell comprises one or more irreversibly programmable memory points, each irreversibly programmable memory point comprising a second semiconductor zone and a gate located on the second semiconductor zone; and a conductive track connecting the first doped semiconductor areas together.
Claims 2-3, and 7-8 are allowed, because they depend from the allowed claim 1.  
Independent claim 9 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 9, a plurality of memory cells arranged in a matrix of rows and columns, each row including at least three memory cells; a plurality of first doped semiconductor areas, each first doped semiconductor area being associated with a respective memory cell; a plurality of switches, each switch coupling an associated first area with the respective memory cell; and a plurality of first doped semiconductor zones in each row, the plurality of first doped semiconductor zones connecting the first areas of that row, wherein each of the plurality of memory cells [[cell]] comprises a programmable memory point that comprises a second semiconductor zone and a gate located on the second zone and wherein each row comprises a conductive area defining the gates of the memory points.
Claims 10-11, 13-14 and 21-23 are allowed, because they depend from the allowed claim 9.  
Independent claim 15 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 15, a plurality of memory cells arranged in a matrix of rows and columns, each row including at least three memory cells, wherein each memory cell comprises an irreversibly programmable memory point; a plurality of first doped semiconductor areas, each first doped semiconductor area being associated with a respective memory cell; a plurality of switches, each switch coupling an associated first doped semiconductor area with the respective memory cell, wherein each switch comprises a transistor having a gate, the gates of the transistors of each row having collinear elongated shapes and being separated from each other; a plurality of first conductive tracks, each first conductive track connecting the plurality of first doped semiconductor areas of a respective row; a plurality of second conductive tracks, each second conductive track connecting the gates of the transistors of a respective column; and a plurality of first doped semiconductor zones in each row, each of the plurality of first doped semiconductor zones [[zone]] connecting the first doped semiconductor areas of the plurality of first doped semiconductor areas in a respective row.
Claims 16-20 are allowed, because they depend from the allowed claim 15.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895




/KYOUNG LEE/Primary Examiner, Art Unit 2895